 


109 HR 6373 IH: Southeast Arizona Land Exchange and Conservation Act of 2006
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6373 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Renzi (for himself, Mr. Pastor, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize and direct the exchange and conveyance of certain National Forest land and other land in southeast Arizona. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Southeast Arizona Land Exchange and Conservation Act of 2006. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purposes. 
Sec. 3. Definitions. 
Sec. 4. Land conveyances and exchanges. 
Sec. 5. Valuation of land exchanged or conveyed. 
Sec. 6. Apache leap natural and cultural resource conservation easement. 
Sec. 7. Incorporation, management, and status of acquired land. 
Sec. 8. Public uses of Federal land. 
Sec. 9. Traditional acorn gathering and related activities in and around Oak Flat Campground. 
Sec. 10. Miscellaneous provisions.  
2.PurposesThe purposes of this Act are— 
(1)to further the public interest by authorizing, directing, facilitating, and expediting the conveyance and exchange of land between the United States and Resolution Copper; 
(2)to provide for the conveyance of certain land from the Secretary of the Interior to the Arizona State Parks Board for the establishment of a new State park in Gila and Pinal Counties, Arizona, to be used for rock climbing and other recreational purposes; and 
(3)to provide for the protection of cultural and other resources of the Apache Leap Escarpment near the Town of Superior, Arizona. 
3.DefinitionsIn this Act: 
(1)Apache leapThe term Apache Leap means the approximately 680 acres of land generally depicted as the Apache Leap Natural and Cultural Resource Conservation Easement Area on the map entitled Apache Leap Conservation Easement Area, dated November 2006. 
(2)BoardThe term Board means the Arizona State Parks Board, an entity established by the State legislature. 
(3)Federal landThe term Federal land means the approximately 3,025 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Federal Parcel-Oak Flat, dated January 2005 . 
(4)GranteeThe term grantee means the entity or entities granted the permanent conservation easement under section 6(a). 
(5)Non-federal landThe term non-Federal land means the land described in paragraphs (1) and (2) of section 4(b). 
(6)Resolution copperThe term Resolution Copper means— 
(A)Resolution Copper Mining, LLC, a Delaware limited liability company; and 
(B)any successor, assign, member, affiliate or joint venturer of Resolution Copper Cooper Mining, LLC. 
(7)SecretaryThe term Secretary means the Secretary of Agriculture. 
(8)StateThe term State means the State of Arizona. 
(9)State parkThe term State Park means the proposed rock climbing State Park authorized by Arizona Revised Statutes 41-511.15, as depicted on the map entitled Tam O’Shanter Area State Park-Proposed and dated September 2005. 
(10)TownThe term Town means the Town of Superior, Arizona, which is an incorporated municipality. 
4.Land conveyances and exchanges 
(a)In generalOn receipt of an offer from Resolution Copper to convey to the Secretary or the Secretary of the Interior all right, title and interest of Resolution in and to the non-Federal land that is acceptable to the Secretary or the Secretary of the Interior, as appropriate, the Secretary shall convey to Resolution Copper all right, title, and interest of the United States in and to the Federal land, subject to any valid existing right or title reservation, easement, or other exception required by law or agreed to by the Secretary and Resolution Copper. 
(b)Resolution copper land exchangeOn receipt of title to the Federal land under subsection (a), Resolution Copper shall simultaneously convey— 
(1)to the Secretary, all right, title, and interest of Resolution Copper in and to the following lands that the Secretary determines to be acceptable: 
(A)the approximately 147 acres of land located in Gila County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Turkey Creek, dated January 2005; 
(B)the approximately 148 acres of land located in Yavapai County Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Tangle Creek, dated January 2005; 
(C)the approximately 149.3 acres of land located in Maricopa County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Cave Creek, dated January 2005; 
(D)the approximately 266 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-JI Ranch, dated January 2005; and 
(E)the approximately 640 acres of land located in Coconino County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-East Clear Creek, dated August 2005; and 
(2)to the Secretary of the Interior, all right. title, and interest of Resolution Copper in and to the following lands that the Secretary of the Interior determines to be acceptable: 
(A)the approximately 3,073 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Lower San Pedro River, dated January 2005; 
(B)the approximately 956 acres of land located in Santa Cruz County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Appleton Ranch, dated October 2005; and 
(C)the approximately 160 acres of land located in Gila and Pinal Counties, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Non-Federal Parcel-Dripping Springs, dated August 2005. 
(c)Conveyance of land to town 
(1)In generalIf, within 90 days after consummation of the land exchange under this Act, the Secretary receives a request from the Town for conveyance of one or more of the properties identified in subparagraphs (A) through (C) of this paragraph, the Secretary shall convey to the Town for a price equal to market value, as appraised under section 5— 
(A)the approximately 30 acres of land located in Pinal County, Arizona, occupied on the date of enactment of this Act by the Fairview Cemetery and depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Federal Parcel-Fairview Cemetery, dated January 2005; 
(B)the reversionary interest and any reserved mineral interest of the United States in the approximately 265 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Federal Reversionary Interest-Superior Airport, dated January 2005; and 
(C)all or a portion of the approximately 181 acres of land located in Pinal County, Arizona, depicted on the map entitled Southeast Arizona Land Exchange and Conservation Act of 2005-Federal Parcel-Superior Airport Contiguous Parcel, dated June 2005. 
(2)Condition of conveyanceAny conveyance of land under paragraph (1) shall be carried out in a manner that provides the United States manageable boundaries on any parcel retained by the Secretary, to the maximum extent practicable. 
(d)Timing of exchangeIt is the intent of Congress that the land exchange directed by subsection (a) be completed not later than 1 year after the date of enactment of this Act. 
(e)Exchange costs and contractors 
(1)As authorized pursuant to 36 CFR 254.4 and 254.7 Resolution Copper shall assume responsibility for— 
(A)hiring any contractors necessary for carrying out the exchange of land under subsection (a) or a conveyance of land under subsection (c); and 
(B)paying (without compensation under 36 CFR 254.7)— 
(i)the costs of any appraisals relating to the exchange and conveyance under subsections (a), (b) and (c), including any reasonable reimbursements to the Secretary on request of the Secretary for the cost of reviewing and approving an appraisal; 
(ii)the costs of any hazardous materials surveys and clearances and land surveys, including any necessary land surveys conducted by the Bureau of Land Management Cadastral Survey; and 
(iii)any other cost agreed to by Resolution Copper and the Secretary, or the Secretary of the Interior. 
(2)Contractor work and approvals 
(A)In generalAny work relating to a conveyance or exchange that is performed by a contractor requiring review and approval by the United States shall be subject to the mutual agreement of the Secretary or the Secretary of the Interior, as appropriate, and Resolution Copper, including agreement with respect to— 
(i)the selection of the contractor; and 
(ii)the scope of the work performed by the contractor. 
(B)Review and approvalReview and approval of any work by a contractor shall be performed by the Secretary or the Secretary of the Interior, as appropriate, in accordance with all applicable laws, rules and regulations. 
(C)Lead actor agreementThe Secretary and the Secretary of the Interior may mutually agree to designate the Secretary as the lead actor for any action under this subsection. 
5.Valuation of land exchanged or conveyed 
(a)Exchange valuation 
(1)In generalThe values of the lands to be exchanged under subsections 4(a) and (b), and the lands to be conveyed to the Town under section 4(c) (including any reversionary interest), shall be determined by the Secretary through concurrent appraisals conducted in accordance with paragraph (2). 
(2)Appraisals 
(A)In generalAn appraisal under this section shall be— 
(i)performed by an appraiser mutually agreed to by the Secretary and Resolution Copper; 
(ii)performed in accordance with— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th Edition, December 20, 2000); 
(II)the Uniform Standards of Professional Appraisal Practice; and 
(III)Forest Service appraisal instructions; and 
(iii)submitted to the Secretary for review and approval. 
(B)Reappraisals and updated appraised valuesAfter the final appraised value of a parcel is determined and approved under subparagraph (A), the Secretary shall not be required to reappraise or update the final appraised value— 
(i)for a period of 3 years after the approval by the Secretary of the final appraised value under subparagraph (A)(iii); or 
(ii)in accordance with 36 CFR 254.14, at all, after an exchange agreement is entered into by Resolution Copper and the Secretary. 
(C)Public reviewBefore carrying out a land exchange under section 4, the Secretary shall make available for public review a summary of the appraisals of the land to be exchanged. 
(3)Failure to agreeIf the Secretary and Resolution Copper fail to agree on the value of a parcel to be exchanged, the final value of the parcel shall be determined in accordance with section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)). 
(4)Federal landThe value of the Federal land conveyed to Resolution Copper under section 4(a) shall be determined as if the land is unencumbered by any unpatented mining claims of Resolution Copper. 
(b)Equalization of value 
(1)Surplus of federal land value 
(A)In generalIf the final appraised value of the Federal land exceeds the value of the non-Federal land in an exchange under section 4, Resolution Copper shall make a cash equalization payment to the Secretary to equalize the values of the Federal land and non-Federal land. 
(B)Compliance with federal land policy and management actA payment under subparagraph (A) may be in excess of an amount authorized under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). 
(C)Disposition and use of proceeds 
(i)Disposition of proceedsAny cash equalization payments received by the Secretary under subparagraph (A) and any amounts received by the Secretary under paragraph (3) shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(ii)Use of proceedsAmounts deposited under clause (i) shall be available to the Secretary, without further appropriation, for the acquisition of land for addition to the National Forest System in the State. 
(2)Surplus of non-federal land value 
(A)In generalIf the final appraised value of the non-Federal land exceeds the value of the Federal land in the exchange under section 4, the United States shall not be required to make a payment to Resolution Copper to equalize the values of the land. 
(B)WaiverAs a condition of the land exchange under this Act, Resolution Copper has voluntarily agreed to: 
(i)convey all right, title and interest of Resolution Copper in and to the non-Federal land parcels identified in section 4(b) to the United States, regardless of value; and 
(ii)waive any cash equalization payment which might otherwise be due Resolution Copper to equalize land values. 
(C)Effect of waiverAny amount waived under subparagraph (B) shall be considered to be a donation by Resolution Copper to the United States. 
(3)Payment for land conveyed to town 
(A)In generalThe Town shall pay the Secretary market value for any land acquired by the Town from the Secretary under section 4(c), as determined by the Secretary through an appraisal conducted in accordance with section 5(a)(2). 
(B)CreditIf the appraisals under section 5 indicate that the United States would owe cash equalization to Resolution Copper, notwithstanding the waiver of such cash equalization payment by section 5(b)(2): 
(i)the Secretary of Agriculture shall credit such waived amount against any amount owed by the Town under subparagraph (A); and 
(ii)the obligation of the Town to pay the United States under subparagraph (A) shall be reduced by the amount of the credit. 
6.Apache leap natural and cultural resource conservation easement 
(a)In generalIn recognition of the area’s importance to Apache Indian tribes and other members of the public, and in order to permanently protect the scenic, cultural, historic, educational and natural resource values of the Apache Leap Escarpment, as a condition of the land exchange under section 4(a), Resolution Copper shall deliver to the Secretary an executed document reviewed by, and acceptable to, the Secretary which grants a permanent conservation easement to the easement area to one or more of the following grantees— 
(1)a qualified unit of government or Indian tribe; or 
(2)a land trust or other qualified organization as defined in section 170(h) of the Internal Revenue Code of 1986. 
(b)Easement areaThe area of the conservation easement under this section shall be the surface estate of Apache Leap, comprising approximately 680 acres, as generally depicted on the map referenced in section 3(1) of this Act.. 
(c)TermsThe conservation easement under this section shall— 
(1)prohibit surface development of the easement area by Resolution Copper, except for a fence, sign, monitoring device or instrument, or other improvement for an administrative, public health and safety, or other appropriate purpose, as determined by Resolution Copper and the grantee or grantees; 
(2)prohibit commercial mineral extraction under the easement area; 
(3)provide for appropriate non-motorized public access to and use of the easement area, as determined by the grantee or grantees; and 
(4)may contain such other terms and conditions as the grantor and grantee or grantees, after consultation with the Town, the Secretary, interested Apache Indian tribes, and other interested parties, may determine appropriate to conserve, protect, enhance and manage the cultural and historic resources of the area, and traditional uses of the easement area by Apache Indian tribes. 
(d)Additional protections and access 
(1)In generalNot later than 3 years after the date of the conveyance of the Federal land under section 4(a), Resolution Copper and the grantee or grantees, in consultation with the Town, the Secretary, interested Apache Indian tribes, and other interested parties, shall determine whether the area covered by the conservation easement should be managed to establish additional cultural and historic resource protections or measures, including permanent or seasonal closures of a portion or portions of the easement area to protect cultural and archeological resources, or for the establishment of additional, or alternative to existing, public access routes trails, and trailheads to Apache Leap. 
(2)Costs of additional protections or access 
(A)In generalIf additional protections or access, or alternative access, are determined advisable under paragraph (1) Resolution Copper shall pay all reasonable costs thereof, subject to subparagraph (B). 
(B)LimitationThe total cost to Resolution Copper under this subsection shall be not more than $250,000. 
(e)Easement and appraisal 
(1)In generalThe requirement that Resolution Copper grant the conservation easement under this section shall not be considered in determining, or result in any diminution in, the market value of the Federal land for purposes of an appraisal under section 5. 
(2)EffectThe market value of the conservation easement and any amount paid by Resolution Copper under subsection (d)(2) shall be considered to be a donation by Resolution Copper to the United States . 
(f)Mining activities 
(1)In generalExcept as provided in subsection (c) and other Federal law (including regulations) applicable to mining activities on private land, the conservation easement shall not impose any additional restrictions on mining activities carried out by Resolution Copper outside the easement area after the date of conveyance under section 4(a). 
(2)LiabilityResolution Copper shall not be liable for any damage to the easement area caused by future use or failure of any tunnel or other underground mining works established on the Federal land on or before the date of the conveyance under section 4(a). 
(g)Role of secretaryUnless otherwise agreed by the Secretary and Resolution Copper, the Secretary shall be consulted during preparation and drafting of the conservation easement and during the follow-up process set forth in section 6(d), but need not be— 
(1)a party to the conservation easement under this section; or 
(2)involved in monitoring or enforcement of the conservation easement. 
(h)Additional managementIn order to provide protection for the full length of the Apache Leap escarpment, the Secretary shall additionally manage the approximately 45 acres depicted as the Notch area on the map referenced in section 3(1) in a manner consistent with the conservation easement provisions of this section. 
7.Incorporation, management, and status of acquired land 
(a)Land acquired by the secretary 
(1)In generalLand acquired by the Secretary under this Act shall— 
(A)become part of the National Forest within which the land is located; and 
(B)be administered in accordance with the laws (including regulations) applicable to the National Forest System. 
(2)BoundariesFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land acquired by the Secretary is located shall be deemed to be the boundaries of that forest as in existence on January 1, 1965. 
(3)Ji ranchUpon its acquisition by the United States, the land described in section 4(b)(1)(D), and known as the JI Ranch, shall be managed by the Secretary of Agriculture so as to insure access to the land by Apache Indian tribes for acorn gathering and related activities. Upon request from an Apache Indian tribe or tribes, the Secretary of Agriculture may from time to time temporarily or seasonally close all or a portion of the land to general public access and use in order to protect the privacy of those engaging in such activities. 
(b)Land acquired by the secretary of the interiorLand acquired by the Secretary of the Interior under this Act shall— 
(1)become part of the administrative unit (including National Conservation Area, if applicable) or other area within which the land is located; and 
(2)be managed in accordance with the laws (including regulations) applicable to the administrative unit, National Conservation Area, or other area within which the land is located. 
(c)WithdrawalOn acquisition by the United States of any land under this Act, subject to valid existing rights and without further action by the Secretary or the Secretary of the Interior, as appropriate, the acquired land is permanently withdrawn from all forms of entry and appropriation under— 
(1)the public land laws (including the mining and mineral leasing laws); and 
(2)the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
8.Public uses of Federal land 
(a)Oak flat campground 
(1)Replacement campground 
(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with Resolution Copper, the Town, and other interested parties, shall design and construct in the Globe Ranger District of the Tonto National Forest 1 or more replacement campgrounds for the Oak Flat Campground (including appropriate access routes to any replacement campgrounds). 
(B)Public facilitiesAny replacement campgrounds under this paragraph shall be designed and constructed in a manner that adequately (as determined in the sole discretion of the Secretary) replaces, or improves on, the facilities, functions, and amenities available to the public at the Oak Flat Campground. 
(2)Costs of replacementResolution Copper shall pay the cost of designing, constructing, and providing access to any replacement campgrounds under this subsection, not to exceed $500,000. 
(3)Interim oak flat campground access 
(A)In generalThe document conveying the Federal land to Resolution Copper under section 4(a) shall specify that the Secretary shall continue to operate and maintain the Oak Flat Campground until the earlier of— 
(i)the date that is 2 years after the date of enactment of this Act; or 
(ii)the date on which any replacement campgrounds under this subsection are developed and opened for public use. 
(B)LiabilityDuring the interim period described in subparagraph (A), Resolution Copper shall not be liable for any public use of the Oak Flat Campground. 
(4)Campground definedAs used in this subsection, the term Oak Flat campground means the area comprising approximately 16 developed campsites, as generally depicted on a map entitled Oak Flat Campground and dated September 2006. 
(b)Rock climbing areas 
(1)Replacement rock climbing area 
(A)In generalOn request by the Board pursuant to Arizona Revised Statutes 41-511, the Secretary of the Interior shall immediately convey to the Board the land described in subparagraph (B) for establishment of a State Park for public or recreational purposes under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(B)Description of landThe land referred to in subparagraph (A) is the approximately 2,000 acres of land under the jurisdiction of the Secretary of the Interior within the exterior boundary of the State Park. 
(C)Use of landThe conveyance of land under subparagraph (A) shall be subject to the condition that— 
(i)the land conveyed to the Board shall be used for the purpose of establishing the State Park, as authorized by Arizona Revised Statutes 41-511.15 ; and 
(ii)the State Park shall be used for— 
(I)rock climbing; 
(II)bouldering; and 
(III)any other forms of outdoor recreation and natural resource conservation as the Board determines to be appropriate. 
(D)Consideration 
(i)In generalExcept as provided in clause (ii) and in accordance with section 2741.8 of title 43, Code of Federal Regulations (or a successor regulation), the conveyance of the land under subparagraph (A) shall be without monetary consideration. 
(ii)ExceptionNotwithstanding clause (i), the Board shall pay any reasonable administrative costs incurred by the Secretary of the Interior in making the conveyance. 
(E)Automatic transfer of landOnce the State Park is established, the Dripping Springs parcel identified in section 4(b)(2)(C), and any other land acquired by the United Sates within the State Park’s exterior boundaries by donation, exchange, or purchase from a willing landowner, shall upon its acquisition, and without further action required by the Secretary of the Interior, be transferred to the Board for incorporation into the State Park.  
(F)Mineral interests 
(i)In generalThe United States shall retain any mineral interests in the land conveyed under subparagraph (A). 
(ii)WithdrawalBeginning on the date of enactment of this Act, and subject to valid existing rights, the land described in subparagraph (B) shall be permanently withdrawn from all forms of entry and appropriation under the mining and mineral leasing laws, including the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.). 
(G)Fees; concessions contractsNothing in this Act prohibits the Board from— 
(i)charging reasonable entry or user fees for the State Park; or 
(ii)entering into concession contracts to manage the State Park. 
(H)ReversionIf the land conveyed under subparagraph (A) is used in a manner that is inconsistent with the uses described in subparagraph (D), the land shall, at the discretion of the Secretary of the Interior, revert to the United States. 
(I)Adjacent management 
(i)FindingCongress finds that land in close proximity to the State Park is or has been the site of— 
(I)mining or mining related activities or operations; 
(II)livestock grazing; and 
(III)agricultural activities. 
(ii)No protective perimeter or bufferThe establishment of the State Park shall not create any protective perimeter or buffer zone on Federal land around the State Park. 
(iii)Other activities or usesThe fact that non-park activities or uses can be seen or heard from areas within the State Park shall not preclude the conduct of those activities or uses under the laws of the United States outside the boundary of the State Park. 
(J)EffectThe establishment of the State Park does not impose new or additional requirements or restrictions under the laws of the United States with respect to the permitting, management, or conduct of mining operations and other activities outside the boundaries of the State Park. 
(2)State park access road 
(A)In generalTo provide safe and reasonable public access to the State Park, the Secretary of the Interior shall, immediately upon request by the Board, grant the Board a right-of-way for a State Park access road across any Federal lands on the route described in subparagraph (B). 
(B)Description of routeThe route referred to in subparagraph (A) is the route generally depicted as the Tam O-Shanter Access Road on the map entitled Tam O’Shanter Access Road, dated February 2006. 
(C)ConditionThe road right-of way granted under subparagraph (A) shall be for an unpaved road, constructed or improved only to the extent that Secretary of the Interior, after consultation with the Board, determines is necessary to permit the safe passage of 2-wheel drive vehicles for public recreational access purposes to the State Park. 
(D)LocationThe exact location of the road right-of-way granted under subparagraph (A) may, at the sole discretion of the Secretary of the Interior, after consultation with the Board, be modified or realigned along the general route shown on the map described in subparagraph (B) if the Secretary of the Interior determines it necessary or appropriate. 
(E)DeadlineTo the maximum extent practicable consistent with weather conditions, the road under subparagraph (A) shall be constructed and completed by Resolution Copper or the Board not later than 1 year after the granting of the right-of-way to the Board. 
(F)ManagementThe Board shall manage and maintain the road and right-of-way beginning on the date on which the right-of -way is granted to the Board. 
(G)Road costsPrior to consummation of the land exchange under this Act, and as a condition of the exchange, Resolution Copper shall deposit with the Secretary of the Interior the sum of $500,000, which shall, upon granting of the right-of-way to the Board, be paid by the Secretary to the Board for road construction and associated costs. Such amount shall be considered as a donation by Resolution Copper, and any additional amounts needed for road construction shall be provided by the Board. 
(c)Interim use of oak flat federal land 
(1)In generalUntil the Federal land is transferred to Resolution Copper under section 4(a), the Secretary shall, subject to paragraphs (2) and (3), continue to administer and allow public access to, and use of, rock climbing sites on the Federal land, other than the excluded areas described in paragraph (2). 
(2)Excluded areasThe excluded areas referred to in paragraph (1) are the climbing sites on the Federal land known as the Mine Area and Eurodog Valley areas, as generally depicted on the map entitled Mine Area, Eurodog Valley, and Magma Mine Road Closure Sites and dated February 2006. 
(3)Closure to public use 
(A)In generalIf any of the areas described in paragraph (2) have not been closed to public use as of the date of enactment of this Act, the areas shall be closed to public use on the date of enactment of this Act. 
(B)Magma mine road 
(i)In generalExcept as provided in clause (ii), on the date of enactment of this Act, the Magma Mine Road shall be closed to further public use. 
(ii)ExceptionThe closure under clause (i) shall not apply to the road segment of the Magma Mine Road needed to access the Oak Flat Campground during the period described in subsection (a)(3)(A). 
(4)Boulderblast competitionDuring the period beginning on the date of enactment of this Act and ending on the date that is 5 years after the date of enactment of this Act, the Secretary in consultation with Resolution Copper, may issue not more than 1 special use permit per year to provide public access to the bouldering area on the Federal land for purposes of the annual BoulderBlast competition. 
(5)LiabilityResolution Copper shall not be liable for any public use of the Federal land under paragraph (3) or (4). 
9.Traditional acorn gathering and related activities in and around Oak Flat Campground 
(a)In generalIn addition to the acorn gathering opportunities set forth in section 7(a)(3), it is the intention of Congress that, if it is requested by an Apache Indian tribe or tribes within six months after transfer of the Federal land to Resolution Copper, Resolution Copper shall endeavor to negotiate and execute a revocable authorization to the tribe or tribes concerned to use an area in and around the Oak Flat Campground for traditional acorn gathering and related activities. 
(b)Area and termsThe precise use area and terms shall be as agreed to by Resolution Copper and the tribe or tribes concerned, but may be modified or revoked by Resolution Copper if Resolution Copper determines that all or a portion of the authorized use area needs to be closed on a temporary or permanent basis— 
(1)to protect the users’ health and safety; or 
(2)to accommodate Resolution Copper’s exploration or mining plans.  
10.Miscellaneous provisions 
(a)Revocation of orders; withdrawal 
(1)Revocation of ordersAny public land order that withdraws the Federal land or the land to be conveyed to the Board under section 8(b)(1) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the land. 
(2)WithdrawalOn the date of enactment of this Act, if the Federal land and any applicable non-Federal land to be exchanged under this Act is not withdrawn or segregated from entry and appropriation under a public land law (including mining and mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C. 1001 et seq.)), such land or lands shall be withdrawn from entry and appropriation, subject to any right of Resolution Copper, until the date of the conveyance of the Federal land under section 4(a). 
(b)Maps, estimates, and descriptions 
(1)Minor errorsThe Secretary or the Secretary of the Interior, as appropriate, Resolution Copper, or the Board, may by mutual agreement correct any minor errors in any map, acreage estimate, or description of any land conveyed or exchanged under this Act. 
(2)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this Act, the map shall control unless the Secretary, Resolution Copper, or the Board, as appropriate, mutually agree otherwise. 
(3)Availability 
(A)In generalOn the date of enactment of this Act, the Secretary shall file and make available for public inspection in the Office of the Supervisor, Tonto National Forest, any map referred to in this Act. 
(B)Other mapsAny maps accompanying the State Park conveyance and road access under section 8 shall be made available for public inspection in the Arizona Office of the Bureau of Land Management. 
 
